UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number1-14012 EMERITUS CORPORATION (Exact name of registrant as specified in its charter) WASHINGTON 91-1605464 (State or other jurisdiction (I.R.S Employer of incorporation or organization) Identification No.) 3131 Elliott Avenue, Suite 500, Seattle, WA 98121 (Address of principal executive offices) (206) 298-2909 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filero Accelerated filerþ Non-accelerated fileroSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ As of July 27, 2012, 45,062,109 shares of the Registrant’s Common Stock were outstanding. EMERITUS CORPORATION Table of Contents Part I.Financial Information Page No. Item 1.Financial Statements (unaudited): 1 Condensed Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 2 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2012 and 2011 3 Condensed Consolidated Statements of Comprehensive Loss for the three and six months ended June 30, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 43 Item 4. Controls and Procedures 43 Part II.Other Information Note: Items 2, 3, 4, and 5 of Part II have been omitted because they are not applicable. Item 1. Legal Proceedings 44 Item 1A. Risk Factors 44 Item 6. Exhibits 44 Signature 45 Index to Exhibits 46 Table of Contents PART I. FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) [The rest of this page is intentionally left blank] 1 Table of Contents EMERITUS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (In thousands, except share data) ASSETS June 30, December 31, Current Assets: Cash and cash equivalents $ $ Short-term investments Trade accounts receivable, net of allowance of $3,620 and $2,294 Other receivables Tax, insurance, and maintenance escrows Prepaid insurance expense Deferred tax asset Other prepaid expenses and current assets Property held for sale – Total current assets Investments in unconsolidated joint ventures Property and equipment, net of accumulated depreciation of $465,592 and $407,952 Restricted deposits Goodwill Other intangible assets, net of accumulated amortization of $57,420 and $48,722 Other assets, net Total assets $ $ LIABILITIES, SHAREHOLDERS' EQUITY AND NONCONTROLLING INTEREST Current Liabilities: Current portion of long-term debt $ $ Current portion of capital lease and financing obligations Trade accounts payable Accrued employee compensation and benefits Accrued interest Accrued real estate taxes Accrued professional and general liability Other accrued expenses Deferred revenue Unearned rental income Total current liabilities Long-term debt obligations, less current portion Capital lease and financing obligations, less current portion Deferred gain on sale of communities Deferred straight-line rent Other long-term liabilities Total liabilities Commitments and contingencies Shareholders' Equity and Noncontrolling Interest: Preferred stock, $0.0001 par value.Authorized 20,000,000 shares, none issued – – Common stock, $0.0001 par value.Authorized 100,000,000 shares, issued and outstanding 45,061,359 and 44,989,861 shares 4 4 Additional paid-in capital Accumulated deficit ) ) Total Emeritus Corporation shareholders' equity Noncontrolling interest-related party Total shareholders' equity Total liabilities, shareholders' equity, and noncontrolling interest $ $ See accompanying Notes to Condensed Consolidated Financial Statements 2 Table of Contents EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (In thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Revenues: Community revenue $ Management fees Reimbursed costs incurred on behalf of managed communities Total operating revenues Expenses: Community operations (exclusive of depreciation and amortization and community leases shown separately below) General and administrative Transaction costs Impairments of long-lived assets – – – Depreciation and amortization Community leases Costs incurred on behalf of managed communities (see Note2) Total operating expenses Operating income from continuing operations Other income (expense): Interest income 98 Interest expense ) Change in fair value of derivative financial instruments ) ) Net equity losses for unconsolidated joint ventures ) Acquisition gain – – Other, net Net other income (expense) Income (loss) from continuing operations before income taxes ) ) Provision for income taxes ) Income (loss) from continuing operations ) ) ) Loss from discontinued operations ) Net income (loss) Net loss attributable to the noncontrolling interests 34 48 Net income (loss) attributable to Emeritus Corporation common shareholders $ ) $ $ ) $ ) Basic income (loss) per common share attributable to Emeritus Corporation common shareholders: Continuing operations $ ) $ $ ) $
